DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on 10/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, it is unclear if there is any reaction happen during the contacting step of claims 1 and 2. In other words, it is unclear the vaporized plastic pyrolysis stream will be converted to monomers during the contacting step.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad “Pyrolysis-Catalysis of Plastic Wastes for Production of Liquid Fuels and Chemicals” herein after “Mu”.
Mu discloses a process of processing plastic wastes namely waste high density polyelethyleneclaim 8 in a sequence of a pyrolysis reaction zone and a catalysis reaction zone (see chapter 3, namely page 101 and 102).
In an experimental process of processing polyethylene, he operates the pyrolysis reactor at 500oC and the catalysis reaction in the presence of a ZSM-5 zeolite catalyst (a MFI zeolite)claims 3, 4, and 12 having silica alumina ratio of 80:1 (see the entire chapter 5 for details).
 As disclosed, on page 27 and 28, the pyrolysis can be operated at various temperature range - high, medium and low range. At different range of temperature, pyrolysis reaction of plastics will produce gas and/or oil product.
As discussed, Mu does not disclose clearly the pyrolysis effluent is oil or vaporized product when it is fed to the catalysis reaction zone in the experimental process although Mu discloses operating the experimental process for pyrolysis reaction at 500oC at which as disclosed by Mu, the pyrolysis product is mainly oil and gas product in some cases char.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mu process by selecting a temperature for the pyrolysis step such as about 450 to 700oC as recited in claim 1, at least 500oC as recited in claim 2, greater than 600oC as recited in claim 10, and at least 630oC as recited in claim 11 at arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Mu discloses the product effluent from the catalysis reaction zone contains monomers (see all table in chapter 5).
As discussed above, except at temperature range of less than 500oC, the pyrolysis product contains oil and gas (see page 27).
 As shown in figure 3.4-1 on page 102, Mu discloses the reaction is operated in the presence of nitrogen as a diluent gas as recited in claims 7 and 15.
Regarding claims 9 and 16, Mu disclose the effluent from the reactor is condensed. 
Mu does not disclose the temperature at which the effluent is condensed, namely below 450oC. However, the temperature to condense the effluent must be selected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mu process by selecting a temperature to condense the effluent such as below 450oC to arrive at the applicants’ claimed process except the criticality can be shown.
The weight percentage of gas as recited claims 6 and 16 is only a result of the Mu process discussed above except the opposition can be shown by applicants.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad “Pyrolysis-Catalysis of Plastic Wastes for Production of Liquid Fuels and Chemicals” herein after “Mu” in view of Huber et al (US 8,277,643).
Mu discloses a process as discussed above.
Mu does not disclose employ a zeolite having the Silica/Alumina ratio is higher than 200 as recited in claim 5 and higher than 300 as recited in claim 13. 
Huber discloses a catalytic pyrolysis to produce aromatics in the presence of zeolite catalyst (the abstract). Huber discloses that a zeolite having high silica alumina ratio produces more aromatics (col. 27, lines 31-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mu process by selecting a zeolite having silica alumina of higher than 200 as recited in claim 5 and higher than 300 as recited in claim 13 for the catalysis step to arrive at the applicants’ claimed process since Huber disclose a zeolite having higher silica alumina ration produce more aromatics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772